Title: To Thomas Jefferson from John Barnes, 28 July 1795
From: Barnes, John
To: Jefferson, Thomas



Sir
Philadelphia 28th: July 1795.

My last to you, was of the 6th: Instant. Since when, I am without any of your favors—nor has this Market varied the least, in point of a rise, but rather dull and stationary from 14/2–3 and 4 the most. Wether or not, the uncertain effects of the suspended treaty has contributed thereto, I am at a loss to determine but so it is—very few Orders indeed have of late Arrived from Europe. Till of late, I deferred selling in hopes of Obtaining 14/6. Fearing a fall, I was advised to Accept of the very best Offer say 14/5, and with which I thought it prudent to close the sale. Herewith have Annexed a sketch of the account for your better government. Apparent ballance in your favor 2470.24 dolls.—about 2500: said proceeds I do not expect, to be in Cash for, untill the latter End of Next Month. You will please therefore to regulate your future drafts, so, as to become due and payable, the Middle and latter end of Sepr:—when be Assured—they shall meet, with the Honor due, from Sir your Obedt: & very H servt:

John Barnes

